B-RANNON, Judge,

(concurring):

This being the first case in this state involving this statute, I am insistent that it be given a construction such as 'will answer the design of the Legislature. To employ a minor in a coal mine is a wrongful act. This statute was enacted to save the lives of children; it was made for the benefit of children. The act being wrongful, action lies. Can it be defeated by the contributory negligence of the child? I assert, as the New York court asserted, that the statute shows that the Legislature “declares that a child under the age specified presumably does not possess the judgment, discretion, care and caution necessary for engagement in such a dangerous vocation, and is .therefore not, as a matter of law, chargeable with contributory negligence”. Marino v. Lehmaier, 173 N. Y. 534. But if held capable of contributory negligence, it is only because he possesses judgment, discretion, care and caution, whereas the Legislature has declared that he does not possess these capacities. You thus make him capable,, when the statute says he is not. That construction opens the door to evidence upon his capacity, when the statute closes it by fixing a certain age as one of incompetency. That éonstruction would greatly deprive the statute of effect to protect children. While the whole country is crying out against the employment of children in coal mines, and our state has yielded to the strength of this cry, we are asked to emasculate its act and defeat its purpose. “The object of the statute was to entirely prevent the employment of children under the age of fourteen in the occupations named, and it should be given a construction that will effectuate that'purpose.” American Co. v. Armentrout, 214 Ill. 509. If the boy had not been in the mine, he would not have been hurt, and if he had not been employed, he would not have been in the mine to be hurt or to be guilty of contribu-' tory negligence.
*415As will be seen in 12 L. R. A. (N. S.) 461, the .authorities conflict. I would side with those which go to save the lives of children, carry out the evident will of the Legislature, and hold the employer liable for a violation of the law, and not let him escape by a plea that the child is to blame, when he is guilty of the first wrong, and to it the childs death or cripple is traceable as first cause.
After writing the above I find the late case of Stehle v. Jaeger Co., 225 Pa. St. 348, is a well considered one. The boy was cleaning a pipe outside his -duty, when he had been warned against it. The court held, “In such a case the proximate cause of the injury was the employment of the boy in violation of the act. It is because a child under fourteen years of age is likely to be imprudent and negligent, and is therefore exposed' to greater clangers to himself and others as well, that his employment in industrial establishments is forbidden. So it is never a question of risk of employment or of contributory negligence.” The court said that it was not dealing with an adult; that the statute “contemplates a special danger to persons of this class in connection with such employment, because of the characteristics incident- to the immaturity of youth — imprudence, lack of judgment, heedless curiosity and playfulness- — and so it makes their emplojunent unlawful. When a child has been employed in violation of law and is injured in the place where he is employed, to allow the employer to escape liability because the injury resulted from the imprudence or negligence of the child, would be to defeat the purpose, of the law and render it absolutely futile. It is because a child under fourteen years of age is likely to be imprudent and negligent, and is therefore exposed to greater danger to himself and others as well, that his employment in indusftrial establishments is forbidden. So it is never a question of risk of employment or of contributory negligence.” The statute was made to save all boys, competent or incompetent. Inquiry as to capacity is irrelevant. As Judge Cox said in Bare v. Goal Company, 61 W. Va. 33, the statute had no bearing on that case, the boy being over twelve, the age of competenc}*' under the Code before the change to fourteen by Acts 1907, chapter 78. The principles of the Bare Case do not apply to this ease.